Exhibit 10.8

 


INDEMNITY AGREEMENT


 

This Indemnity Agreement (“Agreement”) is made as of
                                , 2010 by and between Six Flags Entertainment
Corporation, a Delaware corporation (the “Company”), and
                             (“Indemnitee”). This Agreement supersedes and
replaces any and all previous Agreements between the Company and Indemnitee
covering the subject matter of this Agreement.

 


RECITALS

 


WHEREAS, HIGHLY COMPETENT PERSONS HAVE BECOME MORE RELUCTANT TO SERVE
PUBLICLY-HELD CORPORATIONS AS DIRECTORS OR IN OTHER CAPACITIES UNLESS THEY ARE
PROVIDED WITH ADEQUATE PROTECTION THROUGH INSURANCE OR ADEQUATE INDEMNIFICATION
AGAINST INORDINATE RISKS OF CLAIMS AND ACTIONS AGAINST THEM ARISING OUT OF THEIR
SERVICE TO AND ACTIVITIES ON BEHALF OF THE CORPORATION.


 


WHEREAS, THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) HAS DETERMINED
THAT, IN ORDER TO ATTRACT AND RETAIN QUALIFIED INDIVIDUALS, THE COMPANY WILL
ATTEMPT TO MAINTAIN ON AN ONGOING BASIS, AT ITS SOLE EXPENSE, LIABILITY
INSURANCE TO PROTECT PERSONS SERVING THE COMPANY AND ITS SUBSIDIARIES FROM
CERTAIN LIABILITIES.  ALTHOUGH THE FURNISHING OF SUCH INSURANCE HAS BEEN A
CUSTOMARY AND WIDESPREAD PRACTICE AMONG UNITED STATES-BASED CORPORATIONS AND
OTHER BUSINESS ENTERPRISES, THE COMPANY BELIEVES THAT, GIVEN CURRENT MARKET
CONDITIONS AND TRENDS, SUCH INSURANCE MAY BE AVAILABLE TO IT IN THE FUTURE ONLY
AT HIGHER PREMIUMS AND WITH MORE EXCLUSIONS.  AT THE SAME TIME, DIRECTORS,
OFFICERS AND OTHER PERSONS IN SERVICE TO CORPORATIONS OR BUSINESS ENTERPRISES
ARE BEING INCREASINGLY SUBJECTED TO EXPENSIVE AND TIME-CONSUMING LITIGATION
RELATING TO, AMONG OTHER THINGS, MATTERS THAT TRADITIONALLY WOULD HAVE BEEN
BROUGHT ONLY AGAINST THE COMPANY OR BUSINESS ENTERPRISE ITSELF.  THE CERTIFICATE
OF INCORPORATION OF THE COMPANY, AS AMENDED (THE “CHARTER”), REQUIRES
INDEMNIFICATION OF THE OFFICERS AND DIRECTORS OF THE COMPANY.  INDEMNITEE MAY
ALSO BE ENTITLED TO INDEMNIFICATION PURSUANT TO APPLICABLE PROVISIONS OF THE
DELAWARE GENERAL CORPORATION LAW (“DGCL”).  THE CHARTER AND THE DGCL EXPRESSLY
PROVIDE THAT THE INDEMNIFICATION PROVISIONS SET FORTH THEREIN ARE NOT EXCLUSIVE,
AND THEREBY CONTEMPLATE THAT CONTRACTS MAY BE ENTERED INTO BETWEEN THE COMPANY
AND MEMBERS OF THE BOARD, OFFICERS AND OTHER PERSONS WITH RESPECT TO
INDEMNIFICATION, HOLD HARMLESS, EXONERATION, ADVANCEMENT AND REIMBURSEMENT
RIGHTS.


 


WHEREAS, THE UNCERTAINTIES RELATING TO SUCH INSURANCE AND TO INDEMNIFICATION
HAVE INCREASED THE DIFFICULTY OF ATTRACTING AND RETAINING SUCH PERSONS.


 


WHEREAS, THE BOARD HAS DETERMINED THAT THE INCREASED DIFFICULTY IN ATTRACTING
AND RETAINING SUCH PERSONS IS DETRIMENTAL TO THE BEST INTERESTS OF THE COMPANY’S
STOCKHOLDERS AND THAT THE COMPANY SHOULD ACT TO ASSURE SUCH PERSONS THAT THERE
WILL BE INCREASED CERTAINTY OF SUCH PROTECTION IN THE FUTURE.


 


WHEREAS, IT IS REASONABLE, PRUDENT AND NECESSARY FOR THE COMPANY CONTRACTUALLY
TO OBLIGATE ITSELF TO INDEMNIFY, HOLD HARMLESS, EXONERATE AND TO ADVANCE
EXPENSES ON BEHALF OF, SUCH PERSONS TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW SO THAT THEY WILL SERVE OR CONTINUE TO SERVE THE COMPANY FREE
FROM UNDUE CONCERN THAT THEY WILL NOT BE SO PROTECTED AGAINST LIABILITIES.

 


WHEREAS, THIS AGREEMENT IS A SUPPLEMENT TO AND IN FURTHERANCE OF THE CHARTER OF
THE

 

--------------------------------------------------------------------------------


 


COMPANY AND ANY RESOLUTIONS ADOPTED PURSUANT THERETO, AND SHALL NOT BE DEEMED A
SUBSTITUTE THEREFOR, NOR TO DIMINISH OR ABROGATE ANY RIGHTS OF INDEMNITEE
THEREUNDER.


 


WHEREAS, INDEMNITEE DOES NOT REGARD THE PROTECTION AVAILABLE UNDER THE CHARTER
AND INSURANCE AS ADEQUATE IN THE PRESENT CIRCUMSTANCES, AND MAY NOT BE WILLING
TO SERVE AS AN OFFICER OR DIRECTOR WITHOUT ADEQUATE PROTECTION, AND THE COMPANY
DESIRES INDEMNITEE TO SERVE IN SUCH CAPACITY.  INDEMNITEE IS WILLING TO SERVE,
CONTINUE TO SERVE AND TO TAKE ON ADDITIONAL SERVICE FOR OR ON BEHALF OF THE
COMPANY ON THE CONDITION THAT HE BE SO INDEMNIFIED.


 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 


1.  SERVICES TO THE COMPANY.  INDEMNITEE WILL SERVE OR CONTINUE TO SERVE AS AN
OFFICER, DIRECTOR OR KEY EMPLOYEE OF THE COMPANY FOR SO LONG AS INDEMNITEE IS
DULY ELECTED OR APPOINTED OR UNTIL INDEMNITEE TENDERS HIS RESIGNATION.


 


2.  DEFINITIONS.  AS USED IN THIS AGREEMENT:


 

(A)  REFERENCES TO “AGENT” SHALL MEAN ANY PERSON WHO IS OR WAS A DIRECTOR,
OFFICER, OR EMPLOYEE OF THE COMPANY OR A SUBSIDIARY OF THE COMPANY OR OTHER
PERSON AUTHORIZED BY THE COMPANY TO ACT FOR THE COMPANY, TO INCLUDE SUCH PERSON
SERVING IN SUCH CAPACITY AS A DIRECTOR, OFFICER, EMPLOYEE, FIDUCIARY OR OTHER
OFFICIAL OF ANOTHER CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT
VENTURE, TRUST OR OTHER ENTERPRISE AT THE REQUEST OF, FOR THE CONVENIENCE OF, OR
TO REPRESENT THE INTERESTS OF THE COMPANY OR A SUBSIDIARY OF THE COMPANY.

 

(B)  THE TERMS “BENEFICIAL OWNER” AND “BENEFICIAL OWNERSHIP” SHALL HAVE THE
MEANINGS SET FORTH IN RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT (AS DEFINED
BELOW) AS IN EFFECT ON THE DATE HEREOF; PROVIDED, HOWEVER, THAT BENEFICIAL OWNER
SHALL EXCLUDE ANY PERSON OTHERWISE BECOMING A BENEFICIAL OWNER BY REASON OF THE
STOCKHOLDERS OF THE COMPANY APPROVING A MERGER OR THE COMPANY WITH ANOTHER
ENTITY.

 

(C)  A “CHANGE IN CONTROL” SHALL BE DEEMED TO OCCUR UPON THE EARLIEST TO OCCUR
AFTER THE DATE OF THIS AGREEMENT OF ANY OF THE FOLLOWING EVENTS:

 

(I)  ACQUISITION OF STOCK BY THIRD PARTY.  ANY PERSON (AS DEFINED BELOW) IS OR
BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY REPRESENTING THIRTY-FIVE PERCENT (35%) OR MORE OF THE COMBINED VOTING
POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS, UNLESS (1) THE CHANGE IN THE RELATIVE BENEFICIAL
OWNERSHIP OF THE COMPANY’S SECURITIES BY ANY PERSON RESULTS SOLELY FROM A
REDUCTION IN THE AGGREGATE NUMBER OF OUTSTANDING SHARES OF SECURITIES ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, OR (2) SUCH ACQUISITION WAS
APPROVED IN ADVANCE BY THE CONTINUING DIRECTORS (AS DEFINED BELOW) AND SUCH
ACQUISITION WOULD NOT CONSTITUTE A CHANGE IN CONTROL UNDER PART (III) OF THIS
DEFINITION;

 

(II)  CHANGE IN BOARD OF DIRECTORS.  INDIVIDUALS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE BOARD, AND ANY NEW DIRECTOR WHOSE ELECTION BY THE BOARD OR
NOMINATION FOR

 

2

--------------------------------------------------------------------------------


 

ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO
THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE DIRECTORS ON THE DATE
HEREOF OR WHOSE ELECTION FOR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED
(COLLECTIVELY, THE “CONTINUING DIRECTORS”), CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD;

 

(III)  CORPORATE TRANSACTIONS.  THE EFFECTIVE DATE OF A REORGANIZATION, MERGER
OR CONSOLIDATION OF THE COMPANY (A “BUSINESS COMBINATION”), IN EACH CASE,
UNLESS, FOLLOWING SUCH BUSINESS COMBINATION:  (1) ALL OR SUBSTANTIALLY ALL OF
THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS OF SECURITIES
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS IMMEDIATELY PRIOR TO
SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN
51% OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES OF THE
COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS RESULTING FROM
SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, A CORPORATION WHICH AS
A RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH
BUSINESS COMBINATION, OF THE SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS; (2) NO PERSON (EXCLUDING ANY CORPORATION RESULTING FROM
SUCH BUSINESS COMBINATION) IS THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF
15% OR MORE OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF SUCH CORPORATION
EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED PRIOR TO THE BUSINESS
COMBINATION; AND (3) AT LEAST A MAJORITY OF THE BOARD OF DIRECTORS OF THE
CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION WERE CONTINUING DIRECTORS
AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT, OR OF THE ACTION OF THE
BOARD OF DIRECTORS, PROVIDING FOR SUCH BUSINESS COMBINATION;

 

(IV)  LIQUIDATION.  THE APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A
COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT OR SERIES OF AGREEMENTS FOR
THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS, OTHER THAN FACTORING THE COMPANY’S CURRENT RECEIVABLES OR
ESCROWS DUE (OR, IF SUCH APPROVAL IS NOT REQUIRED, THE DECISION BY THE BOARD TO
PROCEED WITH SUCH A LIQUIDATION, SALE, OR DISPOSITION IN ONE TRANSACTION OR A
SERIES OF RELATED TRANSACTIONS); OR

 

(V)  OTHER EVENTS.  THERE OCCURS ANY OTHER EVENT OF A NATURE THAT WOULD BE
REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF REGULATION
14A (OR A RESPONSE TO ANY SIMILAR ITEM ON ANY SIMILAR SCHEDULE OR FORM)
PROMULGATED UNDER THE EXCHANGE ACT (AS DEFINED BELOW), WHETHER OR NOT THE
COMPANY IS THEN SUBJECT TO SUCH REPORTING REQUIREMENT.

 

(D)  “CORPORATE STATUS” DESCRIBES THE STATUS OF A PERSON WHO IS OR WAS A
DIRECTOR, OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY,
EMPLOYEE OR AGENT OF THE COMPANY OR OF ANY OTHER ENTERPRISE (AS DEFINED BELOW)
WHICH SUCH PERSON IS OR WAS SERVING AT THE REQUEST OF THE COMPANY.

 

(E)  “DELAWARE COURT” SHALL MEAN THE COURT OF CHANCERY OF THE STATE OF DELAWARE.

 

(F)  “DISINTERESTED DIRECTOR” SHALL MEAN A DIRECTOR OF THE COMPANY WHO IS NOT
AND WAS NOT A PARTY TO THE PROCEEDING (AS DEFINED BELOW) IN RESPECT OF WHICH
INDEMNIFICATION IS

 

3

--------------------------------------------------------------------------------


 

SOUGHT BY INDEMNITEE.

 

(G)  “ENTERPRISE” SHALL MEAN THE COMPANY AND ANY OTHER CORPORATION, CONSTITUENT
CORPORATION (INCLUDING ANY CONSTITUENT OF A CONSTITUENT) ABSORBED IN A
CONSOLIDATION OR MERGER TO WHICH THE COMPANY (OR ANY OF ITS WHOLLY OWNED
SUBSIDIARIES) IS A PARTY, LIMITED LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE,
TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE OF WHICH INDEMNITEE IS OR WAS
SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL
PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT.

 

(H)  “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(I)  “EXPENSES” SHALL INCLUDE ALL REASONABLE ATTORNEYS’ FEES AND COSTS,
RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS, WITNESS FEES, TRAVEL
EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS, TELEPHONE CHARGES,
POSTAGE, DELIVERY SERVICE FEES, AND ALL OTHER DISBURSEMENTS OR EXPENSES IN
CONNECTION WITH PROSECUTING, DEFENDING, PREPARING TO PROSECUTE OR DEFEND,
INVESTIGATING, BEING OR PREPARING TO BE A WITNESS IN, OR OTHERWISE PARTICIPATING
IN, A PROCEEDING (AS DEFINED BELOW).  EXPENSES ALSO SHALL INCLUDE EXPENSES
INCURRED IN CONNECTION WITH ANY APPEAL RESULTING FROM ANY PROCEEDING (AS DEFINED
BELOW), INCLUDING WITHOUT LIMITATION THE PREMIUM, SECURITY FOR, AND OTHER COSTS
RELATING TO ANY COST BOND, SUPERSEDEAS BOND, OR OTHER APPEAL BOND OR ITS
EQUIVALENT.  EXPENSES, HOWEVER, SHALL NOT INCLUDE AMOUNTS PAID IN SETTLEMENT BY
INDEMNITEE OR THE AMOUNT OF JUDGMENTS OR FINES AGAINST INDEMNITEE.

 

(J)  “INDEPENDENT COUNSEL” SHALL MEAN A LAW FIRM OR A MEMBER OF A LAW FIRM THAT
IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND NEITHER PRESENTLY IS, NOR IN
THE PAST FIVE YEARS HAS BEEN, RETAINED TO REPRESENT:  (I) THE COMPANY OR
INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH PARTY (OTHER THAN WITH RESPECT
TO MATTERS CONCERNING THE INDEMNITEE UNDER THIS AGREEMENT, OR OF OTHER
INDEMNITEES UNDER SIMILAR INDEMNIFICATION AGREEMENTS); OR (II) ANY OTHER PARTY
TO THE PROCEEDING (AS DEFINED BELOW) GIVING RISE TO A CLAIM FOR INDEMNIFICATION
HEREUNDER.  NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT COUNSEL” SHALL
NOT INCLUDE ANY PERSON WHO, UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL
CONDUCT THEN PREVAILING, WOULD HAVE A CONFLICT OF INTEREST IN REPRESENTING
EITHER THE COMPANY OR INDEMNITEE IN AN ACTION TO DETERMINE INDEMNITEE’S RIGHTS
UNDER THIS AGREEMENT.

 

(K)  REFERENCES TO “FINES” SHALL INCLUDE ANY EXCISE TAX ASSESSED ON INDEMNITEE
WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN; REFERENCES TO “SERVING AT THE REQUEST
OF THE COMPANY” SHALL INCLUDE ANY SERVICE AS A DIRECTOR, OFFICER, EMPLOYEE,
AGENT OR FIDUCIARY OF THE COMPANY WHICH IMPOSES DUTIES ON, OR INVOLVES SERVICES
BY, SUCH DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY WITH RESPECT TO AN
EMPLOYEE BENEFIT PLAN, ITS PARTICIPANTS OR BENEFICIARIES; AND IF INDEMNITEE
ACTED IN GOOD FAITH AND IN A MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN THE
BEST INTERESTS OF THE PARTICIPANTS AND BENEFICIARIES OF AN EMPLOYEE BENEFIT
PLAN, INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN A MANNER “NOT OPPOSED TO THE
BEST INTERESTS OF THE COMPANY” AS REFERRED TO IN THIS AGREEMENT.

 

(L)  THE TERM “PERSON” SHALL HAVE THE MEANING AS SET FORTH IN SECTIONS 13(D) AND
14(D) OF THE EXCHANGE ACT AS IN EFFECT ON THE DATE HEREOF; PROVIDED, HOWEVER,
THAT “PERSON” SHALL

 

4

--------------------------------------------------------------------------------


 

EXCLUDE: (I) THE COMPANY; (II) ANY SUBSIDIARIES (AS DEFINED BELOW) OF THE
COMPANY; (III) ANY EMPLOYMENT BENEFIT PLAN OF THE COMPANY OR OF A SUBSIDIARY (AS
DEFINED BELOW) OF THE COMPANY OR OF ANY CORPORATION OWNED, DIRECTLY OR
INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY; AND (IV) ANY TRUSTEE OR
OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY
OR OF A SUBSIDIARY (AS DEFINED BELOW) OF THE COMPANY OR OF A CORPORATION OWNED
DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY.

 

(M)  A “POTENTIAL CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF: 
(I) THE COMPANY ENTERS INTO AN AGREEMENT OR ARRANGEMENT, THE CONSUMMATION OF
WHICH WOULD RESULT IN THE OCCURRENCE OF A CHANGE IN CONTROL; (II) ANY PERSON OR
THE COMPANY PUBLICLY ANNOUNCES AN INTENTION TO TAKE OR CONSIDER TAKING ACTIONS
WHICH IF CONSUMMATED WOULD CONSTITUTE A CHANGE IN CONTROL; (III) ANY PERSON WHO
BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY REPRESENTING 5% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS INCREASES HIS BENEFICIAL OWNERSHIP OF SUCH SECURITIES BY 5% OR MORE
OVER THE PERCENTAGE SO OWNED BY SUCH PERSON ON THE DATE HEREOF; OR (IV) THE
BOARD ADOPTS A RESOLUTION TO THE EFFECT THAT, FOR PURPOSES OF THIS AGREEMENT, A
POTENTIAL CHANGE IN CONTROL HAS OCCURRED.

 

(N)  THE TERM “PROCEEDING” SHALL INCLUDE ANY THREATENED, PENDING OR COMPLETED
ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE RESOLUTION MECHANISM,
INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING OR ANY OTHER ACTUAL, THREATENED
OR COMPLETED PROCEEDING, WHETHER BROUGHT IN THE RIGHT OF THE COMPANY OR
OTHERWISE AND WHETHER OF A CIVIL (INCLUDING INTENTIONAL OR UNINTENTIONAL TORT
CLAIMS), CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE NATURE, IN WHICH INDEMNITEE
WAS, IS OR WILL BE INVOLVED AS A PARTY OR OTHERWISE BY REASON OF THE FACT THAT
INDEMNITEE IS OR WAS A DIRECTOR OR OFFICER OF THE COMPANY, BY REASON OF ANY
ACTION (OR FAILURE TO ACT) TAKEN BY HIM OR OF ANY ACTION (OR FAILURE TO ACT) ON
HIS PART WHILE ACTING AS A DIRECTOR OR OFFICER OF THE COMPANY, OR BY REASON OF
THE FACT THAT HE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT
OF ANY OTHER ENTERPRISE, IN EACH CASE WHETHER OR NOT SERVING IN SUCH CAPACITY AT
THE TIME ANY LIABILITY OR EXPENSE IS INCURRED FOR WHICH INDEMNIFICATION,
REIMBURSEMENT, OR ADVANCEMENT OF EXPENSES CAN BE PROVIDED UNDER THIS AGREEMENT.

 

(O)  THE TERM “SUBSIDIARY,” WITH RESPECT TO ANY PERSON, SHALL MEAN ANY
CORPORATION OR OTHER ENTITY OF WHICH A MAJORITY OF THE VOTING POWER OF THE
VOTING EQUITY SECURITIES OR EQUITY INTEREST IS OWNED, DIRECTLY OR INDIRECTLY, BY
THAT PERSON.

 


3.  INDEMNITY IN THIRD-PARTY PROCEEDINGS.  THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS INDEMNITEE IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 3 IF
INDEMNITEE WAS, IS, OR IS THREATENED TO BE MADE, A PARTY TO OR A PARTICIPANT (AS
A WITNESS OR OTHERWISE) IN ANY PROCEEDING, OTHER THAN A PROCEEDING BY OR IN THE
RIGHT OF THE COMPANY TO PROCURE A JUDGMENT IN ITS FAVOR.  PURSUANT TO THIS
SECTION 3, INDEMNITEE SHALL BE INDEMNIFIED TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW AGAINST ALL EXPENSES, JUDGMENTS, LIABILITIES, FINES, PENALTIES
AND AMOUNTS PAID IN SETTLEMENT (INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER
CHARGES PAID OR PAYABLE IN CONNECTION

 

5

--------------------------------------------------------------------------------


 


WITH OR IN RESPECT OF SUCH EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS
PAID IN SETTLEMENT) ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE OR ON HIS
BEHALF IN CONNECTION WITH SUCH PROCEEDING OR ANY CLAIM, ISSUE OR MATTER THEREIN,
IF INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER HE REASONABLY BELIEVED TO BE
IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY AND, IN THE CASE OF A
CRIMINAL PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE THAT HIS CONDUCT WAS
UNLAWFUL.


 


4.  INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.  THE COMPANY
SHALL INDEMNIFY AND HOLD HARMLESS INDEMNITEE IN ACCORDANCE WITH THE PROVISIONS
OF THIS SECTION 4 IF INDEMNITEE WAS, IS, OR IS THREATENED TO BE MADE, A PARTY TO
OR A PARTICIPANT (AS A WITNESS OR OTHERWISE) IN ANY PROCEEDING BY OR IN THE
RIGHT OF THE COMPANY TO PROCURE A JUDGMENT IN ITS FAVOR.  PURSUANT TO THIS
SECTION 4, INDEMNITEE SHALL BE INDEMNIFIED TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM OR
ON HIS BEHALF IN CONNECTION WITH SUCH PROCEEDING OR ANY CLAIM, ISSUE OR MATTER
THEREIN, IF INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER HE REASONABLY
BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY.  IF
APPLICABLE LAW SO PROVIDES, NO INDEMNIFICATION, HOLD HARMLESS OR EXONERATION FOR
EXPENSES SHALL BE MADE UNDER THIS SECTION 4 IN RESPECT OF ANY CLAIM, ISSUE OR
MATTER AS TO WHICH INDEMNITEE SHALL HAVE BEEN FINALLY ADJUDGED BY A COURT TO BE
LIABLE TO THE COMPANY, UNLESS AND ONLY TO THE EXTENT THAT ANY COURT IN WHICH THE
PROCEEDING WAS BROUGHT OR THE DELAWARE COURT SHALL DETERMINE UPON APPLICATION
THAT, DESPITE THE ADJUDICATION OF LIABILITY BUT IN VIEW OF ALL THE CIRCUMSTANCES
OF THE CASE, INDEMNITEE IS FAIRLY AND REASONABLY ENTITLED TO INDEMNIFICATION, TO
BE HELD HARMLESS OR TO EXONERATION.


 


5.  INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY SUCCESSFUL.
NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW AND TO THE EXTENT THAT INDEMNITEE IS A PARTY TO (OR
A PARTICIPANT IN) AND IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN ANY
PROCEEDING OR IN DEFENSE OF ANY CLAIM, ISSUE OR MATTER THEREIN, IN WHOLE OR IN
PART, THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS INDEMNITEE AGAINST ALL
EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM IN CONNECTION THEREWITH.  IF
INDEMNITEE IS NOT WHOLLY SUCCESSFUL IN SUCH PROCEEDING BUT IS SUCCESSFUL, ON THE
MERITS OR OTHERWISE, AS TO ONE OR MORE BUT LESS THAN ALL CLAIMS, ISSUES OR
MATTERS IN SUCH PROCEEDING, THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS
INDEMNITEE AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM OR ON
HIS BEHALF IN CONNECTION WITH EACH SUCCESSFULLY RESOLVED CLAIM, ISSUE OR MATTER
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW.  IF THE INDEMNITEE IS NOT
WHOLLY SUCCESSFUL IN SUCH PROCEEDING, THE COMPANY ALSO SHALL INDEMNIFY AND HOLD
HARMLESS INDEMNITEE AGAINST ALL EXPENSES REASONABLY INCURRED IN CONNECTION WITH
A CLAIM, ISSUE OR MATTER RELATED TO ANY CLAIM, ISSUE, OR MATTER ON WHICH THE
INDEMNITEE WAS SUCCESSFUL.  FOR PURPOSES OF THIS SECTION AND WITHOUT LIMITATION,
THE TERMINATION OF ANY CLAIM, ISSUE OR MATTER IN SUCH A PROCEEDING BY DISMISSAL,
WITH OR WITHOUT PREJUDICE, SHALL BE DEEMED TO BE A SUCCESSFUL RESULT AS TO SUCH
CLAIM, ISSUE OR MATTER.


 


6.  INDEMNIFICATION FOR EXPENSES OF A WITNESS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW
AND TO EXTENT THAT INDEMNITEE IS, BY REASON OF HIS CORPORATE STATUS, A WITNESS
OR OTHERWISE ASKED TO PARTICIPATE IN ANY ASPECT OF A PROCEEDING TO WHICH
INDEMNITEE IS NOT A PARTY, HE SHALL BE INDEMNIFIED AND HELD HARMLESS

 

6

--------------------------------------------------------------------------------


 


AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM OR ON HIS BEHALF IN
CONNECTION THEREWITH.


 


7.  ADDITIONAL INDEMNIFICATION, HOLD HARMLESS AND EXONERATION RIGHTS.


 

(A)  NOTWITHSTANDING ANY LIMITATION IN SECTIONS 3, 4, OR 5, THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW IF INDEMNITEE IS A PARTY TO OR THREATENED TO BE MADE A PARTY TO
ANY PROCEEDING (INCLUDING A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO
PROCURE A JUDGMENT IN ITS FAVOR) AGAINST ALL EXPENSES, JUDGMENTS, FINES,
PENALTIES AND AMOUNTS PAID IN SETTLEMENT (INCLUDING ALL INTEREST, ASSESSMENTS
AND OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH
EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN SETTLEMENT) ACTUALLY
AND REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH THE PROCEEDING.  NO
INDEMNIFICATION, HOLD HARMLESS OR EXONERATION RIGHTS SHALL BE AVAILABLE UNDER
THIS SECTION 7(A) ON ACCOUNT OF INDEMNITEE’S CONDUCT WHICH CONSTITUTES A BREACH
OF INDEMNITEE’S DUTY OF LOYALTY TO THE COMPANY OR ITS STOCKHOLDERS OR IS AN ACT
OR OMISSION NOT IN GOOD FAITH OR WHICH INVOLVES INTENTIONAL MISCONDUCT OR A
KNOWING VIOLATION OF THE LAW.

 

(B)  NOTWITHSTANDING ANY LIMITATION IN SECTIONS 3, 4, 5 OR 7(A), THE COMPANY
SHALL INDEMNIFY AND HOLD HARMLESS INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW IF INDEMNITEE IS A PARTY TO OR THREATENED TO BE MADE A PARTY TO
ANY PROCEEDING (INCLUDING A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO
PROCURE A JUDGMENT IN ITS FAVOR) AGAINST ALL EXPENSES, JUDGMENTS, FINES,
PENALTIES AND AMOUNTS PAID IN SETTLEMENT (INCLUDING ALL INTEREST, ASSESSMENTS
AND OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH
EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN SETTLEMENT) ACTUALLY
AND REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH THE PROCEEDING.

 

FOR PURPOSES OF SECTION 7(A), THE MEANING OF THE PHRASE “TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW” SHALL INCLUDE, BUT NOT BE LIMITED TO:

 

(I)  TO THE FULLEST EXTENT PERMITTED BY THE PROVISION OF THE DGCL THAT
AUTHORIZES OR CONTEMPLATES ADDITIONAL INDEMNIFICATION BY AGREEMENT, OR THE
CORRESPONDING PROVISION OF ANY AMENDMENT TO OR REPLACEMENT OF THE DGCL, AND

 

(II)  TO THE FULLEST EXTENT AUTHORIZED OR PERMITTED BY ANY AMENDMENTS TO OR
REPLACEMENTS OF THE DGCL ADOPTED AFTER THE DATE OF THIS AGREEMENT THAT INCREASE
THE EXTENT TO WHICH A CORPORATION MAY INDEMNIFY ITS OFFICERS AND DIRECTORS.

 


8.  CONTRIBUTION IN THE EVENT OF JOINT LIABILITY.


 

(A)  TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW, IF THE
INDEMNIFICATION AND HOLD HARMLESS RIGHTS PROVIDED FOR IN THIS AGREEMENT ARE
UNAVAILABLE TO INDEMNITEE IN WHOLE OR IN PART FOR ANY REASON WHATSOEVER, THE
COMPANY, IN LIEU OF INDEMNIFYING AND HOLDING HARMLESS INDEMNITEE, SHALL PAY, IN
THE FIRST INSTANCE, THE ENTIRE AMOUNT INCURRED BY INDEMNITEE, WHETHER FOR
JUDGMENTS, LIABILITIES, FINES, PENALTIES, AMOUNTS PAID OR TO BE PAID IN
SETTLEMENT AND/OR FOR EXPENSES, IN CONNECTION WITH ANY PROCEEDING WITHOUT
REQUIRING INDEMNITEE TO CONTRIBUTE TO SUCH

 

7

--------------------------------------------------------------------------------


 

PAYMENT, AND THE COMPANY HEREBY WAIVES AND RELINQUISHES ANY RIGHT OF
CONTRIBUTION IT MAY HAVE AT ANY TIME AGAINST INDEMNITEE.

 

(B)  THE COMPANY SHALL NOT ENTER INTO ANY SETTLEMENT OF ANY PROCEEDING IN WHICH
THE COMPANY IS JOINTLY LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN SUCH
PROCEEDING) UNLESS SUCH SETTLEMENT PROVIDES FOR A FULL AND FINAL RELEASE OF ALL
CLAIMS ASSERTED AGAINST INDEMNITEE.

 

(C)  THE COMPANY HEREBY AGREES TO FULLY INDEMNIFY AND HOLD HARMLESS INDEMNITEE
FROM ANY CLAIMS FOR CONTRIBUTION WHICH MAY BE BROUGHT BY OFFICERS, DIRECTORS OR
EMPLOYEES OF THE COMPANY OTHER THAN INDEMNITEE WHO MAY BE JOINTLY LIABLE WITH
INDEMNITEE.

 


9.  EXCLUSIONS.  NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT, THE COMPANY
SHALL NOT BE OBLIGATED UNDER THIS AGREEMENT TO MAKE ANY INDEMNIFICATION, HOLD
HARMLESS OR EXONERATION PAYMENT IN CONNECTION WITH ANY CLAIM MADE AGAINST
INDEMNITEE:


 

(A)  FOR WHICH PAYMENT HAS ACTUALLY BEEN RECEIVED BY OR ON BEHALF OF INDEMNITEE
UNDER ANY INSURANCE POLICY OR OTHER INDEMNITY PROVISION, EXCEPT WITH RESPECT TO
ANY EXCESS BEYOND THE AMOUNT ACTUALLY RECEIVED UNDER ANY INSURANCE POLICY,
CONTRACT, AGREEMENT, OTHER INDEMNITY PROVISION OR OTHERWISE;

 

(B)  FOR (I) AN ACCOUNTING OF PROFITS MADE FROM THE PURCHASE AND SALE (OR SALE
AND PURCHASE) BY INDEMNITEE OF SECURITIES OF THE COMPANY WITHIN THE MEANING OF
SECTION 16(B) OF THE EXCHANGE ACT OR SIMILAR PROVISIONS OF STATE STATUTORY LAW
OR COMMON LAW, OR (II) ANY REIMBURSEMENT OF THE COMPANY BY THE INDEMNITEE OF ANY
BONUS OR OTHER INCENTIVE-BASED OR EQUITY-BASED COMPENSATION OR OF ANY PROFITS
REALIZED BY THE INDEMNITEE FROM THE SALE OF SECURITIES OF THE COMPANY, AS
REQUIRED IN EACH CASE UNDER THE EXCHANGE ACT (INCLUDING ANY SUCH REIMBURSEMENTS
THAT ARISE FROM AN ACCOUNTING RESTATEMENT OF THE COMPANY PURSUANT TO SECTION 304
OF THE SARBANES-OXLEY ACT OF 2002 (THE “SARBANES-OXLEY ACT”), OR THE PAYMENT TO
THE COMPANY OF PROFITS ARISING FROM THE PURCHASE AND SALE BY INDEMNITEE OF
SECURITIES IN VIOLATION OF SECTION 306 OF THE SARBANES-OXLEY ACT); OR

 

(C)  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 14(E)-(F) HEREOF, PRIOR TO A
CHANGE IN CONTROL, IN CONNECTION WITH ANY PROCEEDING (OR ANY PART OF ANY
PROCEEDING) INITIATED BY INDEMNITEE, INCLUDING ANY PROCEEDING (OR ANY PART OF
ANY PROCEEDING) INITIATED BY INDEMNITEE AGAINST THE COMPANY OR ITS DIRECTORS,
OFFICERS, EMPLOYEES OR OTHER INDEMNITEES, UNLESS (I) THE BOARD AUTHORIZED THE
PROCEEDING (OR ANY PART OF ANY PROCEEDING) PRIOR TO ITS INITIATION OR (II) THE
COMPANY PROVIDES THE INDEMNIFICATION, HOLD HARMLESS OR EXONERATION PAYMENT, IN
ITS SOLE DISCRETION, PURSUANT TO THE POWERS VESTED IN THE COMPANY UNDER
APPLICABLE LAW.

 


10.  ADVANCES OF EXPENSES; DEFENSE OF CLAIM.


 

(A)  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, AND TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY SHALL ADVANCE THE
EXPENSES INCURRED BY INDEMNITEE (OR REASONABLY EXPECTED BY INDEMNITEE TO BE
INCURRED BY INDEMNITEE WITHIN THREE MONTHS) IN CONNECTION WITH ANY PROCEEDING
WITHIN TEN (10) DAYS AFTER THE RECEIPT BY THE COMPANY OF A STATEMENT OR
STATEMENTS REQUESTING SUCH ADVANCES FROM TIME TO TIME, WHETHER PRIOR

 

8

--------------------------------------------------------------------------------


 

TO OR AFTER FINAL DISPOSITION OF ANY PROCEEDING.  ADVANCES SHALL BE UNSECURED
AND INTEREST FREE.  ADVANCES SHALL BE MADE WITHOUT REGARD TO INDEMNITEE’S
ABILITY TO REPAY THE EXPENSES AND WITHOUT REGARD TO INDEMNITEE’S ULTIMATE
ENTITLEMENT TO BE INDEMNIFIED, HELD HARMLESS OR EXONERATED UNDER THE OTHER
PROVISIONS OF THIS AGREEMENT.  ADVANCES SHALL INCLUDE ANY AND ALL REASONABLE
EXPENSES INCURRED PURSUING A PROCEEDING TO ENFORCE THIS RIGHT OF ADVANCEMENT,
INCLUDING EXPENSES INCURRED PREPARING AND FORWARDING STATEMENTS TO THE COMPANY
TO SUPPORT THE ADVANCES CLAIMED.  THE INDEMNITEE SHALL QUALIFY FOR ADVANCES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SOLELY UPON THE EXECUTION AND
DELIVERY TO THE COMPANY OF AN UNDERTAKING PROVIDING THAT THE INDEMNITEE
UNDERTAKES TO REPAY THE ADVANCE TO THE EXTENT THAT IT IS ULTIMATELY DETERMINED
THAT INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY UNDER THE
PROVISIONS OF THIS AGREEMENT, THE CHARTER OF THE COMPANY, APPLICABLE LAW OR
OTHERWISE.  THIS SECTION 10(A) SHALL NOT APPLY TO ANY CLAIM MADE BY INDEMNITEE
FOR WHICH AN INDEMNIFICATION, HOLD HARMLESS OR EXONERATION PAYMENT IS EXCLUDED
PURSUANT TO SECTION 9.

 

(B)  THE COMPANY WILL BE ENTITLED TO PARTICIPATE IN THE PROCEEDING AT ITS OWN
EXPENSE.

 

(C)  THE COMPANY SHALL NOT SETTLE ANY ACTION, CLAIM OR PROCEEDING (IN WHOLE OR
IN PART) WHICH WOULD IMPOSE ANY EXPENSE, JUDGMENT, FINE, PENALTY OR LIMITATION
ON THE INDEMNITEE WITHOUT THE INDEMNITEE’S PRIOR WRITTEN CONSENT.

 


11.  PROCEDURE FOR NOTIFICATION AND APPLICATION FOR INDEMNIFICATION.


 

(A)  INDEMNITEE AGREES TO NOTIFY PROMPTLY THE COMPANY IN WRITING UPON BEING
SERVED WITH ANY SUMMONS, CITATION, SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION
OR OTHER DOCUMENT RELATING TO ANY PROCEEDING OR MATTER WHICH MAY BE SUBJECT TO
INDEMNIFICATION, HOLD HARMLESS OR EXONERATION RIGHTS, OR ADVANCEMENT OF EXPENSES
COVERED HEREUNDER.  THE FAILURE OF INDEMNITEE TO SO NOTIFY THE COMPANY SHALL NOT
RELIEVE THE COMPANY OF ANY OBLIGATION WHICH IT MAY HAVE TO THE INDEMNITEE UNDER
THIS AGREEMENT, OR OTHERWISE.

 

(B)  INDEMNITEE MAY DELIVER TO THE COMPANY A WRITTEN APPLICATION TO INDEMNIFY
AND HOLD HARMLESS INDEMNITEE IN ACCORDANCE WITH THIS AGREEMENT.  SUCH
APPLICATION(S) MAY BE DELIVERED FROM TIME TO TIME AND AT SUCH TIME(S) AS
INDEMNITEE DEEMS APPROPRIATE IN HIS OR HER SOLE DISCRETION.  FOLLOWING SUCH A
WRITTEN APPLICATION FOR INDEMNIFICATION BY INDEMNITEE, THE INDEMNITEE’S
ENTITLEMENT TO INDEMNIFICATION SHALL BE DETERMINED ACCORDING TO SECTION 12(A) OF
THIS AGREEMENT.

 


12.  PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.


 

(A)  A DETERMINATION, IF REQUIRED BY APPLICABLE LAW, WITH RESPECT TO
INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION SHALL BE MADE IN THE SPECIFIC CASE
BY ONE OF THE FOLLOWING METHODS, WHICH SHALL BE AT THE ELECTION OF INDEMNITEE:
(I) BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS, EVEN THOUGH LESS THAN A
QUORUM OF THE BOARD OR (II) BY INDEPENDENT COUNSEL IN A WRITTEN OPINION TO THE
BOARD, A COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE.  THE COMPANY PROMPTLY
WILL ADVISE INDEMNITEE IN WRITING WITH RESPECT TO ANY DETERMINATION THAT
INDEMNITEE IS OR IS NOT ENTITLED TO INDEMNIFICATION, INCLUDING A DESCRIPTION OF
ANY REASON OR BASIS FOR WHICH

 

9

--------------------------------------------------------------------------------


 

INDEMNIFICATION HAS BEEN DENIED.  IF IT IS SO DETERMINED THAT INDEMNITEE IS
ENTITLED TO INDEMNIFICATION, PAYMENT TO INDEMNITEE SHALL BE MADE WITHIN TEN
(10) DAYS AFTER SUCH DETERMINATION.  INDEMNITEE SHALL REASONABLY COOPERATE WITH
THE PERSON, PERSONS OR ENTITY MAKING SUCH DETERMINATION WITH RESPECT TO
INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION, INCLUDING PROVIDING TO SUCH PERSON,
PERSONS OR ENTITY UPON REASONABLE ADVANCE REQUEST ANY DOCUMENTATION OR
INFORMATION WHICH IS NOT PRIVILEGED OR OTHERWISE PROTECTED FROM DISCLOSURE AND
WHICH IS REASONABLY AVAILABLE TO INDEMNITEE AND REASONABLY NECESSARY TO SUCH
DETERMINATION.  ANY COSTS OR EXPENSES (INCLUDING ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED BY INDEMNITEE IN SO COOPERATING WITH THE PERSON, PERSONS
OR ENTITY MAKING SUCH DETERMINATION SHALL BE BORNE BY THE COMPANY (IRRESPECTIVE
OF THE DETERMINATION AS TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE
COMPANY HEREBY INDEMNIFIES AND AGREES TO HOLD INDEMNITEE HARMLESS THEREFROM.

 

(B)  IN THE EVENT THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION IS TO BE
MADE BY INDEPENDENT COUNSEL PURSUANT TO SECTION 12(A) HEREOF, THE INDEPENDENT
COUNSEL SHALL BE SELECTED AS PROVIDED IN THIS SECTION 12(B).  THE INDEPENDENT
COUNSEL SHALL BE SELECTED BY INDEMNITEE (UNLESS INDEMNITEE SHALL REQUEST THAT
SUCH SELECTION BE MADE BY THE BOARD), AND INDEMNITEE SHALL GIVE WRITTEN NOTICE
TO THE COMPANY ADVISING IT OF THE IDENTITY OF THE INDEPENDENT COUNSEL SO
SELECTED AND CERTIFYING THAT THE INDEPENDENT COUNSEL SO SELECTED MEETS THE
REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED IN SECTION 2 OF THIS
AGREEMENT.  IF THE INDEPENDENT COUNSEL IS SELECTED BY THE BOARD, THE COMPANY
SHALL GIVE WRITTEN NOTICE TO INDEMNITEE ADVISING HIM OF THE IDENTITY OF THE
INDEPENDENT COUNSEL SO SELECTED AND CERTIFYING THAT THE INDEPENDENT COUNSEL SO
SELECTED MEETS THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED IN SECTION 2
OF THIS AGREEMENT.  IN EITHER EVENT, INDEMNITEE OR THE COMPANY, AS THE CASE MAY
BE, MAY, WITHIN TEN (10) DAYS AFTER SUCH WRITTEN NOTICE OF SELECTION SHALL HAVE
BEEN RECEIVED, DELIVER TO THE COMPANY OR TO INDEMNITEE, AS THE CASE MAY BE, A
WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED, HOWEVER, THAT SUCH OBJECTION MAY
BE ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT COUNSEL SO SELECTED DOES NOT
MEET THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED IN SECTION 2 OF THIS
AGREEMENT, AND THE OBJECTION SHALL SET FORTH WITH PARTICULARITY THE FACTUAL
BASIS OF SUCH ASSERTION.  ABSENT A PROPER AND TIMELY OBJECTION, THE PERSON SO
SELECTED SHALL ACT AS INDEPENDENT COUNSEL.  IF SUCH WRITTEN OBJECTION IS SO MADE
AND SUBSTANTIATED, THE INDEPENDENT COUNSEL SO SELECTED MAY NOT SERVE AS
INDEPENDENT COUNSEL UNLESS AND UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT OF
COMPETENT JURISDICTION HAS DETERMINED THAT SUCH OBJECTION IS WITHOUT MERIT.  IF,
WITHIN TWENTY (20) DAYS AFTER SUBMISSION BY INDEMNITEE OF A WRITTEN REQUEST FOR
INDEMNIFICATION PURSUANT TO SECTION 11(A) HEREOF, NO INDEPENDENT COUNSEL SHALL
HAVE BEEN SELECTED AND NOT OBJECTED TO, EITHER THE COMPANY OR INDEMNITEE MAY
PETITION THE DELAWARE COURT FOR RESOLUTION OF ANY OBJECTION WHICH SHALL HAVE
BEEN MADE BY THE COMPANY OR INDEMNITEE TO THE OTHER’S SELECTION OF INDEPENDENT
COUNSEL AND/OR FOR THE APPOINTMENT AS INDEPENDENT COUNSEL OF A PERSON SELECTED
BY THE DELAWARE COURT, AND THE PERSON WITH RESPECT TO WHOM ALL OBJECTIONS ARE SO
RESOLVED OR THE PERSON SO APPOINTED SHALL ACT AS INDEPENDENT COUNSEL UNDER
SECTION 12(A) HEREOF.  UPON THE DUE COMMENCEMENT OF ANY JUDICIAL PROCEEDING OR
ARBITRATION PURSUANT TO SECTION 14(A) OF THIS AGREEMENT, INDEPENDENT COUNSEL
SHALL BE DISCHARGED AND RELIEVED OF ANY FURTHER RESPONSIBILITY IN SUCH CAPACITY
(SUBJECT TO THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING).

 

(C)  THE COMPANY AGREES TO PAY THE REASONABLE FEES AND EXPENSES OF INDEPENDENT

 

10

--------------------------------------------------------------------------------


 

COUNSEL AND TO FULLY INDEMNIFY AND HOLD HARMLESS SUCH INDEPENDENT COUNSEL
AGAINST ANY AND ALL EXPENSES, CLAIMS, LIABILITIES AND DAMAGES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ITS ENGAGEMENT PURSUANT HERETO.

 


13.  PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.


 

(A)  IN MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT TO INDEMNIFICATION
HEREUNDER, THE PERSON, PERSONS OR ENTITY MAKING SUCH DETERMINATION SHALL, TO THE
FULLEST EXTENT NOT PROHIBITED BY LAW, PRESUME THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT IF INDEMNITEE HAS SUBMITTED A REQUEST FOR
INDEMNIFICATION IN ACCORDANCE WITH SECTION 11(B) OF THIS AGREEMENT, AND THE
COMPANY SHALL , TO THE FULLEST EXTENT NOT PROHIBITED BY LAW, HAVE THE BURDEN OF
PROOF TO OVERCOME THAT PRESUMPTION IN CONNECTION WITH THE MAKING BY ANY PERSON,
PERSONS OR ENTITY OF ANY DETERMINATION CONTRARY TO THAT PRESUMPTION.  NEITHER
THE FAILURE OF THE COMPANY (INCLUDING BY ITS DIRECTORS OR INDEPENDENT COUNSEL)
TO HAVE MADE A DETERMINATION PRIOR TO THE COMMENCEMENT OF ANY ACTION PURSUANT TO
THIS AGREEMENT THAT INDEMNIFICATION IS PROPER IN THE CIRCUMSTANCES BECAUSE
INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR AN ACTUAL
DETERMINATION BY THE COMPANY (INCLUDING BY ITS DIRECTORS OR INDEPENDENT COUNSEL)
THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT, SHALL BE A
DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT INDEMNITEE HAS NOT MET THE
APPLICABLE STANDARD OF CONDUCT.

 

(B)  IF THE PERSON, PERSONS OR ENTITY EMPOWERED OR SELECTED UNDER SECTION 12 OF
THIS AGREEMENT TO DETERMINE WHETHER INDEMNITEE IS ENTITLED TO INDEMNIFICATION
SHALL NOT HAVE MADE A DETERMINATION WITHIN THIRTY (30) DAYS AFTER RECEIPT BY THE
COMPANY OF THE REQUEST THEREFOR, THE REQUISITE DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION SHALL BE DEEMED TO HAVE BEEN MADE AND INDEMNITEE SHALL BE
ENTITLED TO SUCH INDEMNIFICATION, ABSENT (I) A MISSTATEMENT BY INDEMNITEE OF A
MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE INDEMNITEE’S
STATEMENT NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST FOR
INDEMNIFICATION, OR (II) A FINAL JUDICIAL DETERMINATION THAT ANY OR ALL SUCH
INDEMNIFICATION IS EXPRESSLY PROHIBITED UNDER APPLICABLE LAW; PROVIDED, HOWEVER,
THAT SUCH 30-DAY PERIOD MAY BE EXTENDED FOR A REASONABLE TIME, NOT TO EXCEED AN
ADDITIONAL FIFTEEN (15) DAYS, IF THE PERSON, PERSONS OR ENTITY MAKING THE
DETERMINATION WITH RESPECT TO ENTITLEMENT TO INDEMNIFICATION IN GOOD FAITH
REQUIRES SUCH ADDITIONAL TIME FOR THE OBTAINING OR EVALUATING OF DOCUMENTATION
AND/OR INFORMATION RELATING THERETO.

 

(C)  THE TERMINATION OF ANY PROCEEDING OR OF ANY CLAIM, ISSUE OR MATTER THEREIN,
BY JUDGMENT, ORDER, SETTLEMENT OR CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE
OR ITS EQUIVALENT, SHALL NOT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT) OF ITSELF ADVERSELY AFFECT THE RIGHT OF INDEMNITEE TO INDEMNIFICATION
OR CREATE A PRESUMPTION THAT INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN A
MANNER WHICH HE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST
INTERESTS OF THE COMPANY OR, WITH RESPECT TO ANY CRIMINAL PROCEEDING, THAT
INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT HIS CONDUCT WAS UNLAWFUL.

 

(D)  FOR PURPOSES OF ANY DETERMINATION OF GOOD FAITH, INDEMNITEE SHALL BE DEEMED
TO HAVE ACTED IN GOOD FAITH IF INDEMNITEE’S ACTION IS BASED ON THE RECORDS OR
BOOKS OF ACCOUNT OF THE ENTERPRISE, INCLUDING FINANCIAL STATEMENTS, OR ON
INFORMATION SUPPLIED TO INDEMNITEE BY THE

 

11

--------------------------------------------------------------------------------


 

OFFICERS OF THE ENTERPRISE IN THE COURSE OF THEIR DUTIES, OR ON THE ADVICE OF
LEGAL COUNSEL FOR THE ENTERPRISE OR ON INFORMATION OR RECORDS GIVEN OR REPORTS
MADE TO THE ENTERPRISE BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR BY AN
APPRAISER OR OTHER EXPERT SELECTED BY THE ENTERPRISE.  THE PROVISIONS OF THIS
SECTION 13(D) SHALL NOT BE DEEMED TO BE EXCLUSIVE OR TO LIMIT IN ANY WAY THE
OTHER CIRCUMSTANCES IN WHICH THE INDEMNITEE MAY BE DEEMED OR FOUND TO HAVE MET
THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN THIS AGREEMENT.

 

(E)  THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO ACT, OF ANY OTHER DIRECTOR,
OFFICER, TRUSTEE, PARTNER, MANAGING MEMBER, FIDUCIARY, AGENT OR EMPLOYEE OF THE
ENTERPRISE SHALL NOT BE IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING THE
RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT.

 


14.  REMEDIES OF INDEMNITEE.


 

(A)  IN THE EVENT THAT (I) A DETERMINATION IS MADE PURSUANT TO SECTION 12 OF
THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT, (II) ADVANCEMENT OF EXPENSES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IS NOT TIMELY MADE PURSUANT TO SECTION 10 OF THIS AGREEMENT,
(III) NO DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL HAVE BEEN MADE
PURSUANT TO SECTION 12(A) OF THIS AGREEMENT WITHIN THIRTY (30) DAYS AFTER
RECEIPT BY THE COMPANY OF THE REQUEST FOR INDEMNIFICATION, (IV) PAYMENT OF
INDEMNIFICATION IS NOT MADE PURSUANT TO SECTION 5, 6, 7 OR THE LAST SENTENCE OF
SECTION 12(A) OF THIS AGREEMENT WITHIN TEN (10) DAYS AFTER RECEIPT BY THE
COMPANY OF A WRITTEN REQUEST THEREFOR, (V) A CONTRIBUTION PAYMENT IS NOT MADE IN
A TIMELY MANNER PURSUANT TO SECTION 8 OF THIS AGREEMENT, (VI) PAYMENT OF
INDEMNIFICATION PURSUANT TO SECTION 3 OR 4 OF THIS AGREEMENT IS NOT MADE WITHIN
TEN (10) DAYS AFTER A DETERMINATION HAS BEEN MADE THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, OR (VII) PAYMENT TO INDEMNITEE PURSUANT TO ANY HOLD HARMLESS OR
EXONERATION RIGHTS UNDER THIS AGREEMENT OR OTHERWISE IS NOT MADE WITHIN TEN
(10) DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFOR, INDEMNITEE
SHALL BE ENTITLED TO AN ADJUDICATION BY THE DELAWARE COURT TO SUCH
INDEMNIFICATION, HOLD HARMLESS, EXONERATION, CONTRIBUTION OR ADVANCEMENT
RIGHTS.  ALTERNATIVELY, INDEMNITEE, AT HIS OPTION, MAY SEEK AN AWARD IN
ARBITRATION TO BE CONDUCTED BY A SINGLE ARBITRATOR PURSUANT TO THE COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  EXCEPT AS SET FORTH
HEREIN, THE PROVISIONS OF DELAWARE LAW (WITHOUT REGARD TO ITS CONFLICT OF LAWS
RULES) SHALL APPLY TO ANY SUCH ARBITRATION.  THE COMPANY SHALL NOT OPPOSE
INDEMNITEE’S RIGHT TO SEEK ANY SUCH ADJUDICATION OR AWARD IN ARBITRATION.

 

(B)  IN THE EVENT THAT A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 12(A) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION, ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO
THIS SECTION 14 SHALL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL, OR
ARBITRATION, ON THE MERITS AND INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF
THAT ADVERSE DETERMINATION.  IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED
PURSUANT TO THIS SECTION 14, INDEMNITEE SHALL BE PRESUMED TO BE ENTITLED TO BE
INDEMNIFIED, HELD HARMLESS, EXONERATED TO RECEIVE ADVANCES OF EXPENSES UNDER
THIS AGREEMENT AND THE COMPANY SHALL HAVE THE BURDEN OF PROVING INDEMNITEE IS
NOT ENTITLED TO BE INDEMNIFIED, HELD HARMLESS, EXONERATED AND TO RECEIVE
ADVANCES OF EXPENSES, AS THE CASE MAY BE, AND THE COMPANY MAY NOT REFER TO OR
INTRODUCE INTO EVIDENCE ANY DETERMINATION PURSUANT TO SECTION 12(A) OF THIS
AGREEMENT

 

12

--------------------------------------------------------------------------------


 

ADVERSE TO INDEMNITEE FOR ANY PURPOSE.  IF INDEMNITEE COMMENCES A JUDICIAL
PROCEEDING OR ARBITRATION PURSUANT TO THIS SECTION 14, INDEMNITEE SHALL NOT BE
REQUIRED TO REIMBURSE THE COMPANY FOR ANY ADVANCES PURSUANT TO SECTION 10 UNTIL
A FINAL DETERMINATION IS MADE WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION (AS TO WHICH ALL RIGHTS OF APPEAL HAVE BEEN EXHAUSTED OR
LAPSED).

 

(C)  IF A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 12(A) OF THIS
AGREEMENT THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE COMPANY SHALL BE
BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED
PURSUANT TO THIS SECTION 14, ABSENT (I) A MISSTATEMENT BY INDEMNITEE OF A
MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE INDEMNITEE’S
STATEMENT NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST FOR
INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER APPLICABLE
LAW.

 

(D)  THE COMPANY SHALL, TO THE FULLEST EXTENT NOT PROHIBITED BY LAW, BE
PRECLUDED FROM ASSERTING IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED
PURSUANT TO THIS SECTION 14 THAT THE PROCEDURES AND PRESUMPTIONS OF THIS
AGREEMENT ARE NOT VALID, BINDING AND ENFORCEABLE AND SHALL STIPULATE IN ANY SUCH
COURT OR BEFORE ANY SUCH ARBITRATOR THAT THE COMPANY IS BOUND BY ALL THE
PROVISIONS OF THIS AGREEMENT.

 

(E)  THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS INDEMNITEE TO THE FULLEST
EXTENT PERMITTED BY LAW AGAINST ALL EXPENSES AND, IF REQUESTED BY INDEMNITEE,
SHALL (WITHIN TEN (10) DAYS AFTER THE COMPANY’S RECEIPT OF SUCH WRITTEN REQUEST)
ADVANCE TO INDEMNITEE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUCH
EXPENSES WHICH ARE INCURRED BY INDEMNITEE IN CONNECTION WITH ANY JUDICIAL
PROCEEDING OR ARBITRATION BROUGHT BY INDEMNITEE (I) TO ENFORCE HIS RIGHTS UNDER,
OR TO RECOVER DAMAGES FOR BREACH OF, THIS AGREEMENT OR ANY OTHER
INDEMNIFICATION, HOLD HARMLESS, EXONERATION, ADVANCEMENT OR CONTRIBUTION
AGREEMENT OR PROVISION OF THE CHARTER NOW OR HEREAFTER IN EFFECT; OR (II) FOR
RECOVERY OR ADVANCES UNDER ANY INSURANCE POLICY MAINTAINED BY ANY PERSON FOR THE
BENEFIT OF INDEMNITEE, REGARDLESS OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED
TO BE ENTITLED TO SUCH INDEMNIFICATION, ADVANCE, CONTRIBUTION OR INSURANCE
RECOVERY, AS THE CASE MAY BE.

 

(F)  INTEREST SHALL BE PAID BY THE COMPANY TO INDEMNITEE AT THE LEGAL RATE UNDER
DELAWARE LAW FOR AMOUNTS WHICH THE COMPANY INDEMNIFIES, HOLDS HARMLESS OR
EXONERATES, OR IS OBLIGED TO INDEMNIFY, HOLD HARMLESS OR EXONERATE FOR THE
PERIOD COMMENCING WITH THE DATE ON WHICH INDEMNITEE REQUESTS INDEMNIFICATION, TO
BE HELD HARMLESS, EXONERATED, CONTRIBUTION, REIMBURSEMENT OR ADVANCEMENT OF ANY
EXPENSES AND ENDING WITH THE DATE ON WHICH SUCH PAYMENT IS MADE TO INDEMNITEE BY
THE COMPANY.

 

(G)  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO
DETERMINATION AS TO ENTITLEMENT OF INDEMNITEE TO INDEMNIFICATION UNDER THIS
AGREEMENT SHALL BE REQUIRED TO BE MADE PRIOR TO THE FINAL DISPOSITION OF THE
PROCEEDING.

 


15.  ESTABLISHMENT OF TRUST.  IN THE EVENT OF A POTENTIAL CHANGE IN CONTROL, THE
COMPANY SHALL, UPON WRITTEN REQUEST BY INDEMNITEE, CREATE A “TRUST” FOR THE
BENEFIT OF INDEMNITEE AND FROM TIME TO TIME UPON WRITTEN REQUEST OF INDEMNITEE
SHALL FUND SUCH TRUST IN AN AMOUNT SUFFICIENT TO SATISFY ANY AND ALL EXPENSES
REASONABLY ANTICIPATED AT THE TIME OF EACH SUCH

 

13

--------------------------------------------------------------------------------


 


REQUEST TO BE INCURRED IN CONNECTION WITH INVESTIGATING, PREPARING FOR,
PARTICIPATING IN OR DEFENDING ANY PROCEEDINGS, AND ANY AND ALL JUDGMENTS, FINES,
PENALTIES AND AMOUNTS PAID IN SETTLEMENT (INCLUDING ALL INTEREST, ASSESSMENTS
AND OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH
JUDGMENTS, FINES PENALTIES AND AMOUNTS PAID IN SETTLEMENT) IN CONNECTION WITH
ANY AND ALL PROCEEDINGS FROM TIME TO TIME ACTUALLY PAID OR CLAIMED, REASONABLY
ANTICIPATED OR PROPOSED TO BE PAID.  THE TRUSTEE OF THE TRUST (THE “TRUSTEE”)
SHALL BE A BANK OR TRUST COMPANY OR OTHER INDIVIDUAL OR ENTITY CHOSEN BY THE
INDEMNITEE AND REASONABLY ACCEPTABLE TO THE COMPANY.  NOTHING IN THIS SECTION 15
SHALL RELIEVE THE COMPANY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT.  THE
AMOUNT OR AMOUNTS TO BE DEPOSITED IN THE TRUST PURSUANT TO THE FOREGOING FUNDING
OBLIGATION SHALL BE DETERMINED BY MUTUAL AGREEMENT OF THE INDEMNITEE AND THE
COMPANY OR, IF THE COMPANY AND THE INDEMNITEE ARE UNABLE TO REACH SUCH AN
AGREEMENT, BY INDEPENDENT COUNSEL SELECTED IN ACCORDANCE WITH SECTION 12(B) OF
THIS AGREEMENT. THE TERMS OF THE TRUST SHALL PROVIDE THAT, EXCEPT UPON THE
CONSENT OF BOTH THE INDEMNITEE AND THE COMPANY, UPON A CHANGE IN CONTROL: 
(A) THE TRUST SHALL NOT BE REVOKED OR THE PRINCIPAL THEREOF INVADED, WITHOUT THE
WRITTEN CONSENT OF THE INDEMNITEE; (B) THE TRUSTEE SHALL ADVANCE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, WITHIN TWO (2) BUSINESS DAYS OF A REQUEST BY
THE INDEMNITEE AND UPON THE EXECUTION AND DELIVERY TO THE COMPANY OF AN
UNDERTAKING PROVIDING THAT THE INDEMNITEE UNDERTAKES TO REPAY THE ADVANCE TO THE
EXTENT THAT IT IS ULTIMATELY DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO BE
INDEMNIFIED, HELD HARMLESS OR EXONERATED BY THE COMPANY; (C) THE TRUST SHALL
CONTINUE TO BE FUNDED BY THE COMPANY IN ACCORDANCE WITH THE FUNDING OBLIGATIONS
SET FORTH ABOVE; (D) THE TRUSTEE SHALL PROMPTLY PAY TO THE INDEMNITEE ALL
AMOUNTS FOR WHICH THE INDEMNITEE SHALL BE ENTITLED TO INDEMNIFICATION, OR TO BE
HELD HARMLESS OR EXONERATED PURSUANT TO THIS AGREEMENT OR OTHERWISE; AND (E) ALL
UNEXPENDED FUNDS IN SUCH TRUST SHALL REVERT TO THE COMPANY UPON MUTUAL AGREEMENT
BY THE INDEMNITEE AND THE COMPANY OR, IF THE INDEMNITEE AND THE COMPANY ARE
UNABLE TO REACH SUCH AN AGREEMENT, BY INDEPENDENT COUNSEL SELECTED IN ACCORDANCE
WITH SECTION 12(B) OF THIS AGREEMENT, THAT THE INDEMNITEE HAS BEEN FULLY
INDEMNIFIED, HELD HARMLESS AND EXONERATED UNDER THE TERMS OF THIS AGREEMENT. 
THE TRUST SHALL BE GOVERNED BY DELAWARE LAW (WITHOUT REGARD TO ITS CONFLICTS OF
LAWS RULES) AND THE TRUSTEE SHALL CONSENT TO THE EXCLUSIVE JURISDICTION OF THE
DELAWARE COURT IN ACCORDANCE WITH SECTION 23 OF THIS AGREEMENT.


 


16.  SECURITY.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, TO THE EXTENT
REQUESTED BY THE INDEMNITEE AND APPROVED BY THE BOARD, THE COMPANY MAY AT ANY
TIME AND FROM TIME TO TIME PROVIDE SECURITY TO THE INDEMNITEE FOR THE COMPANY’S
OBLIGATIONS HEREUNDER THROUGH AN IRREVOCABLE BANK LINE OF CREDIT, FUNDED TRUST
OR OTHER COLLATERAL.  ANY SUCH SECURITY, ONCE PROVIDED TO THE INDEMNITEE, MAY
NOT BE REVOKED OR RELEASED WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNITEE.


 


17.  NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION.


 

(A)  THE RIGHTS OF INDEMNITEE AS PROVIDED BY THIS AGREEMENT SHALL NOT BE DEEMED
EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH INDEMNITEE MAY AT ANY TIME BE ENTITLED
UNDER APPLICABLE LAW, THE CHARTER, ANY AGREEMENT, A VOTE OF STOCKHOLDERS OR A
RESOLUTION OF DIRECTORS, OR OTHERWISE.  NO AMENDMENT, ALTERATION OR REPEAL OF
THIS AGREEMENT OR OF ANY PROVISION HEREOF SHALL LIMIT OR RESTRICT ANY RIGHT OF
INDEMNITEE UNDER THIS AGREEMENT IN RESPECT OF ANY ACTION TAKEN OR OMITTED BY

 

14

--------------------------------------------------------------------------------


 

SUCH INDEMNITEE IN HIS CORPORATE STATUS PRIOR TO SUCH AMENDMENT, ALTERATION OR
REPEAL.  TO THE EXTENT THAT A CHANGE IN APPLICABLE LAW, WHETHER BY STATUTE OR
JUDICIAL DECISION, PERMITS GREATER INDEMNIFICATION, HOLD HARMLESS OR EXONERATION
RIGHTS OR ADVANCEMENT OF EXPENSES THAN WOULD BE AFFORDED CURRENTLY UNDER THE
CHARTER OR THIS AGREEMENT, IT IS THE INTENT OF THE PARTIES HERETO THAT
INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE GREATER BENEFITS SO AFFORDED BY
SUCH CHANGE.  NO RIGHT OR REMEDY HEREIN CONFERRED IS INTENDED TO BE EXCLUSIVE OF
ANY OTHER RIGHT OR REMEDY, AND EVERY OTHER RIGHT AND REMEDY SHALL BE CUMULATIVE
AND IN ADDITION TO EVERY OTHER RIGHT AND REMEDY GIVEN HEREUNDER OR NOW OR
HEREAFTER EXISTING AT LAW OR IN EQUITY OR OTHERWISE.  THE ASSERTION OR
EMPLOYMENT OF ANY RIGHT OR REMEDY HEREUNDER, OR OTHERWISE, SHALL NOT PREVENT THE
CONCURRENT ASSERTION OR EMPLOYMENT OF ANY OTHER RIGHT OR REMEDY.

 

(B)  THE DGCL AND THE CHARTER PERMIT THE COMPANY TO PURCHASE AND MAINTAIN
INSURANCE OR FURNISH SIMILAR PROTECTION OR MAKE OTHER ARRANGEMENTS INCLUDING,
BUT NOT LIMITED TO, PROVIDING A TRUST FUND, LETTER OF CREDIT, OR SURETY BOND
(“INDEMNIFICATION ARRANGEMENTS”) ON BEHALF OF INDEMNITEE AGAINST ANY LIABILITY
ASSERTED AGAINST HIM OR INCURRED BY OR ON BEHALF OF HIM OR IN SUCH CAPACITY AS A
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY, OR ARISING OUT OF HIS
STATUS AS SUCH, WHETHER OR NOT THE COMPANY WOULD HAVE THE POWER TO INDEMNIFY HIM
AGAINST SUCH LIABILITY UNDER THE PROVISIONS OF THIS AGREEMENT OR UNDER THE DGCL,
AS IT MAY THEN BE IN EFFECT.  THE PURCHASE, ESTABLISHMENT, AND MAINTENANCE OF
ANY SUCH INDEMNIFICATION ARRANGEMENT SHALL NOT IN ANY WAY LIMIT OR AFFECT THE
RIGHTS AND OBLIGATIONS OF THE COMPANY OR OF THE INDEMNITEE UNDER THIS AGREEMENT
EXCEPT AS EXPRESSLY PROVIDED HEREIN, AND THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY THE COMPANY AND THE INDEMNITEE SHALL NOT IN ANY WAY LIMIT OR AFFECT
THE RIGHTS AND OBLIGATIONS OF THE COMPANY OR THE OTHER PARTY OR PARTIES THERETO
UNDER ANY SUCH INDEMNIFICATION ARRANGEMENT.

 

(C)  TO THE EXTENT THAT THE COMPANY MAINTAINS AN INSURANCE POLICY OR POLICIES
PROVIDING LIABILITY INSURANCE FOR DIRECTORS, OFFICERS, TRUSTEES, PARTNERS,
MANAGING MEMBERS, FIDUCIARIES, EMPLOYEES, OR AGENTS OF THE COMPANY OR OF ANY
OTHER ENTERPRISE WHICH SUCH PERSON SERVES AT THE REQUEST OF THE COMPANY,
INDEMNITEE SHALL BE COVERED BY SUCH POLICY OR POLICIES IN ACCORDANCE WITH ITS OR
THEIR TERMS TO THE MAXIMUM EXTENT OF THE COVERAGE AVAILABLE FOR ANY SUCH
DIRECTOR, OFFICER, TRUSTEE, PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR
AGENT UNDER SUCH POLICY OR POLICIES.  IF, AT THE TIME THE COMPANY RECEIVES
NOTICE FROM ANY SOURCE OF A PROCEEDING AS TO WHICH INDEMNITEE IS A PARTY OR A
PARTICIPANT (AS A WITNESS OR OTHERWISE), THE COMPANY HAS DIRECTOR AND OFFICER
LIABILITY INSURANCE IN EFFECT, THE COMPANY SHALL GIVE PROMPT NOTICE OF SUCH
PROCEEDING TO THE INSURERS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE
RESPECTIVE POLICIES.  THE COMPANY SHALL THEREAFTER TAKE ALL NECESSARY OR
DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF OF THE INDEMNITEE, ALL
AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING IN ACCORDANCE WITH THE TERMS OF
SUCH POLICIES.

 

(D)  IN THE EVENT OF ANY PAYMENT UNDER THIS AGREEMENT, THE COMPANY SHALL BE
SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS OF RECOVERY OF
INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED AND TAKE ALL ACTION NECESSARY
TO SECURE SUCH RIGHTS, INCLUDING EXECUTION OF SUCH DOCUMENTS AS ARE NECESSARY TO
ENABLE THE COMPANY TO BRING SUIT TO ENFORCE SUCH RIGHTS.

 

15

--------------------------------------------------------------------------------


 

(E)  THE COMPANY’S OBLIGATION TO INDEMNIFY, HOLD HARMLESS, EXONERATE OR ADVANCE
EXPENSES HEREUNDER TO INDEMNITEE WHO IS OR WAS SERVING AT THE REQUEST OF THE
COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, PARTNER, MANAGING MEMBER, FIDUCIARY,
EMPLOYEE OR AGENT OF ANY OTHER ENTERPRISE SHALL BE REDUCED BY ANY AMOUNT
INDEMNITEE HAS ACTUALLY RECEIVED AS INDEMNIFICATION, HOLD HARMLESS OR
EXONERATION PAYMENTS OR ADVANCEMENT OF EXPENSES FROM SUCH ENTERPRISE.

 


18.  DURATION OF AGREEMENT.  ALL AGREEMENTS AND OBLIGATIONS OF THE COMPANY
CONTAINED HEREIN SHALL CONTINUE DURING THE PERIOD INDEMNITEE SERVES AS A
DIRECTOR OR OFFICER OF THE COMPANY OR AS A DIRECTOR, OFFICER, TRUSTEE, PARTNER,
MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OF ANY OTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE
WHICH INDEMNITEE SERVES AT THE REQUEST OF THE COMPANY AND SHALL CONTINUE
THEREAFTER SO LONG AS INDEMNITEE SHALL BE SUBJECT TO ANY POSSIBLE PROCEEDING
(INCLUDING ANY RIGHTS OF APPEAL THERETO AND ANY PROCEEDING COMMENCED BY
INDEMNITEE PURSUANT TO SECTION 14 OF THIS AGREEMENT) BY REASON OF HIS CORPORATE
STATUS, WHETHER OR NOT HE IS ACTING IN ANY SUCH CAPACITY AT THE TIME ANY
LIABILITY OR EXPENSE IS INCURRED FOR WHICH INDEMNIFICATION CAN BE PROVIDED UNDER
THIS AGREEMENT.


 


19.  SEVERABILITY.  IF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL BE
HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY REASON WHATSOEVER: (A) THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, EACH PORTION OF ANY SECTION, PARAGRAPH
OR SENTENCE OF THIS AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE, THAT IS NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE)
SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND SHALL REMAIN
ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW; (B) SUCH PROVISION OR
PROVISIONS SHALL BE DEEMED REFORMED TO THE EXTENT NECESSARY TO CONFORM TO
APPLICABLE LAW AND TO GIVE THE MAXIMUM EFFECT TO THE INTENT OF THE PARTIES
HERETO; AND (C) TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, EACH PORTION OF ANY SECTION, PARAGRAPH OR
SENTENCE OF THIS AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE, THAT IS NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE)
SHALL BE CONSTRUED SO AS TO GIVE EFFECT TO THE INTENT MANIFESTED THEREBY.


 


20.  ENFORCEMENT AND BINDING EFFECT.


 

(A)  THE COMPANY EXPRESSLY CONFIRMS AND AGREES THAT IT HAS ENTERED INTO THIS
AGREEMENT AND ASSUMED THE OBLIGATIONS IMPOSED ON IT HEREBY IN ORDER TO INDUCE
INDEMNITEE TO SERVE AS A DIRECTOR, OFFICER OR KEY EMPLOYEE OF THE COMPANY, AND
THE COMPANY ACKNOWLEDGES THAT INDEMNITEE IS RELYING UPON THIS AGREEMENT IN
SERVING AS A DIRECTOR, OFFICER OR KEY EMPLOYEE OF THE COMPANY.

 

(B)  WITHOUT LIMITING ANY OF THE RIGHTS OF INDEMNITEE UNDER THE CHARTER OF THE
COMPANY AS IT MAY BE AMENDED FROM TIME TO TIME, THIS AGREEMENT CONSTITUTES THE
ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL, WRITTEN AND
IMPLIED, BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF;
PROVIDED, HOWEVER, THAT THIS AGREEMENT IS A SUPPLEMENT TO AND IN FURTHERANCE OF
THE CHARTER, ANY DIRECTORS AND OFFICERS INSURANCE MAINTAINED BY THE

 

16

--------------------------------------------------------------------------------


 

COMPANY AND APPLICABLE LAW, AND SHALL NOT BE DEEMED A SUBSTITUTE THEREFOR, NOR
TO DIMINISH OR ABROGATE ANY RIGHTS OF INDEMNITEE THEREUNDER.

 

(C)  THE INDEMNIFICATION, HOLD HARMLESS, EXONERATION AND ADVANCEMENT OF EXPENSES
RIGHTS PROVIDED BY OR GRANTED PURSUANT TO THIS AGREEMENT SHALL BE BINDING UPON
AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS (INCLUDING ANY DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS
OF THE COMPANY), SHALL CONTINUE AS TO AN INDEMNITEE WHO HAS CEASED TO BE A
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY OR OF ANY OTHER ENTERPRISE
AT THE COMPANY’S REQUEST, AND SHALL INURE TO THE BENEFIT OF INDEMNITEE AND HIS
OR HER SPOUSE, ASSIGNS, HEIRS, DEVISEES, EXECUTORS AND ADMINISTRATORS AND OTHER
LEGAL REPRESENTATIVES.

 

(D)  THE COMPANY SHALL REQUIRE AND CAUSE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL, SUBSTANTIALLY
ALL OR A SUBSTANTIAL PART, OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, BY
WRITTEN AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE INDEMNITEE,
EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND
TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH
SUCCESSION HAD TAKEN PLACE.

 

(E)  THE COMPANY AND INDEMNITEE AGREE HEREIN THAT A MONETARY REMEDY FOR BREACH
OF THIS AGREEMENT, AT SOME LATER DATE, MAY BE INADEQUATE, IMPRACTICABLE AND
DIFFICULT OF PROOF, AND FURTHER AGREE THAT SUCH BREACH MAY CAUSE INDEMNITEE
IRREPARABLE HARM.  ACCORDINGLY, THE PARTIES HERETO AGREE THAT INDEMNITEE MAY
ENFORCE THIS AGREEMENT BY SEEKING INJUNCTIVE RELIEF AND/OR SPECIFIC PERFORMANCE
HEREOF, WITHOUT ANY NECESSITY OF SHOWING ACTUAL DAMAGE OR IRREPARABLE HARM AND
THAT BY SEEKING INJUNCTIVE RELIEF AND/OR SPECIFIC PERFORMANCE, INDEMNITEE SHALL
NOT BE PRECLUDED FROM SEEKING OR OBTAINING ANY OTHER RELIEF TO WHICH HE MAY BE
ENTITLED.  THE COMPANY AND INDEMNITEE FURTHER AGREE THAT INDEMNITEE SHALL BE
ENTITLED TO SUCH SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF, INCLUDING TEMPORARY
RESTRAINING ORDERS, PRELIMINARY INJUNCTIONS AND PERMANENT INJUNCTIONS, WITHOUT
THE NECESSITY OF POSTING BONDS OR OTHER UNDERTAKING IN CONNECTION THEREWITH. 
THE COMPANY ACKNOWLEDGES THAT IN THE ABSENCE OF A WAIVER, A BOND OR UNDERTAKING
MAY BE REQUIRED OF INDEMNITEE BY THE COURT, AND THE COMPANY HEREBY WAIVES ANY
SUCH REQUIREMENT OF SUCH A BOND OR UNDERTAKING.

 


21.  MODIFICATION AND WAIVER.  NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF THIS
AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY THE PARTIES HERETO.  NO
WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL
CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS OF THIS AGREEMENT NOR SHALL ANY
WAIVER CONSTITUTE A CONTINUING WAIVER.


 


22.  NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS UNDER
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN
(I) IF DELIVERED BY HAND AND RECEIPTED FOR BY THE PARTY TO WHOM SAID NOTICE OR
OTHER COMMUNICATION SHALL HAVE BEEN DIRECTED, (II) MAILED BY CERTIFIED OR
REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD (3RD) BUSINESS DAY AFTER THE
DATE ON WHICH IT IS SO MAILED, (III) MAILED BY REPUTABLE OVERNIGHT COURIER AND
RECEIPTED FOR BY THE PARTY TO WHOM SAID NOTICE OR OTHER COMMUNICATION SHALL HAVE
BEEN DIRECTED, OR (IV) SENT BY FACSIMILE TRANSMISSION, WITH RECEIPT OF ORAL
CONFIRMATION THAT SUCH

 

17

--------------------------------------------------------------------------------



 


TRANSMISSION HAS BEEN RECEIVED:


 

(A)  IF TO INDEMNITEE, AT THE ADDRESS INDICATED ON THE SIGNATURE PAGE OF THIS
AGREEMENT, OR SUCH OTHER ADDRESS AS INDEMNITEE SHALL PROVIDE IN WRITING TO THE
COMPANY.

 

(B)  IF TO THE COMPANY, TO:

 

Six Flags Entertainment Corporation

1540 Broadway

New York, NY 10036

Attention: General Counsel

 

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

 


23.  APPLICABLE LAW AND CONSENT TO JURISDICTION.  THIS AGREEMENT AND THE LEGAL
RELATIONS AMONG THE PARTIES SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS
CONFLICT OF LAWS RULES.  EXCEPT WITH RESPECT TO ANY ARBITRATION COMMENCED BY
INDEMNITEE PURSUANT TO SECTION 14(A) OF THIS AGREEMENT, THE COMPANY AND
INDEMNITEE HEREBY IRREVOCABLY AND UNCONDITIONALLY:  (A) AGREE THAT ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT
ONLY IN THE DELAWARE COURT AND NOT IN ANY OTHER STATE OR FEDERAL COURT IN THE
UNITED STATES OF AMERICA OR ANY COURT IN ANY OTHER COUNTRY; (B) CONSENT TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE DELAWARE COURT FOR PURPOSES OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT;
(C) APPOINT, TO THE EXTENT SUCH PARTY IS OTHERWISE SUBJECT TO SERVICE OF PROCESS
IN THE STATE OF DELAWARE, IRREVOCABLY, RL&F SERVICE CORP., ONE RODNEY SQUARE,
10TH FLOOR, 10TH AND KING STREETS, WILMINGTON, DELAWARE 19801 AS ITS AGENT IN
THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING AGAINST SUCH PARTY WITH THE SAME
LEGAL FORCE AND VALIDITY AS IF SERVED UPON SUCH PARTY PERSONALLY WITHIN THE
STATE OF DELAWARE; (D) WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH
ACTION OR PROCEEDING IN THE DELAWARE COURT; AND (E) WAIVE, AND AGREE NOT TO
PLEAD OR TO MAKE, ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE
DELAWARE COURT HAS BEEN BROUGHT IN AN IMPROPER OR INCONVENIENT FORUM, OR IS
SUBJECT (IN WHOLE OR IN PART) TO A JURY TRIAL.


 


24.  IDENTICAL COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO BE AN ORIGINAL
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  ONLY ONE
SUCH COUNTERPART SIGNED BY THE PARTY AGAINST WHOM ENFORCEABILITY IS SOUGHT NEEDS
TO BE PRODUCED TO EVIDENCE THE EXISTENCE OF THIS AGREEMENT.


 


25.  MISCELLANEOUS.  USE OF THE MASCULINE PRONOUN SHALL BE DEEMED TO INCLUDE
USAGE OF THE FEMININE PRONOUN WHERE APPROPRIATE.  THE HEADINGS OF THE PARAGRAPHS
OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONSTITUTE PART OF THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION THEREOF.


 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

INDEMNITEE

 

 

 

 

 

 

 

By:

 

 

 

Chief Executive Officer

Name:

 

Address:

 

--------------------------------------------------------------------------------